Citation Nr: 1544884	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO. 09-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for loss of front teeth for the purpose of obtaining VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962 and has unconfirmed reserve service beginning in 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen the Veteran's claim for service connection for loss of front teeth. 

The case was before the Board in August 2010, when the claim was reopened and then remanded for examination of the Veteran and a medical opinion. In March 2013, the Board again remanded this case for a new hearing. The file has now been returned to the Board for further consideration.

In October 2009 and June 2013, the Veteran testified at a hearing at the RO before a Veterans Law Judge. A transcript of the October 2009 testimony is associated with the claims file.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a July 2013 Hearing Transcript and a July 2015 Post-Remand Brief.

A June 2010 Decision of the Board granted the veteran service connection for tooth #9 and that issue is not before the Board at this time.

FINDINGS OF FACT

1. The weight of evidence shows no nexus between a current diagnosis of loss of front teeth and service.

2. The Veteran only has one service-connected disability - bilateral hearing loss - and it is rated as zero percent disabling.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, characterized as loss of front teeth for the purpose of obtaining VA outpatient treatment have not been met. 38 U.S.C.A. §§ 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). None is found by the Board. 

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination in December 2010 and attempted to obtain additional records in January 2011, subsequent to the August 2010 Board remand. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded a December 2010 VA examination, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein. The AMC scheduled the Veteran for a Board hearing in in July 2013, subsequent to the March 2013 Board remand. The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Notably, the Veteran was specifically asked about the circumstances under which he lost his teeth and the symptoms he experiences as a result. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Accordingly, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Governing Law and Regulation

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders. The Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993). Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Accordingly, the Board will address both service connection for compensation and service connection for outpatient treatment purposes.
Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015). Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

The rating activity will consider each missing tooth to determine whether it was incurred or aggravated in the line of duty during active service. When applicable, the rating activity will determine whether the condition was due to combat or other in-service trauma. 38 C.F.R. § 3.381 (2015). Service connection can also be granted for missing teeth solely for the purpose of establishing eligibility for outpatient dental treatment if a veteran is totally disabled due to a service-connected disability. See id. 

Analysis

Service dental and medical records show that the Veteran was treated for various conditions, including dental problems. A dental report of examination in September 1959 shows that teeth numbers 1 and 17 were missing at the time of his entry into service. The medical report of his examination for separation from service in July 1962 reveals that he underwent a dental examination showing teeth numbers 1, 15 or 16, and 17 were missing. A dental report of treatment in August 1962 shows that the Veteran fractured tooth number 9 and that it was removed, and, as indicated above, this tooth loss was already determined to be service-connected. Neither tooth number 15 nor 16 was not noted to be missing at that time. Moreover, service medical and dental records show neither trauma to nor removal of tooth number 15 or 16. 

Statements from the Veteran indicate that he had to have a tooth removed shortly before separation from service when he was struck by a fork lift truck. His statements also indicate that he is requesting service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment. A claim for service connection for a dental disorder raises a claim for outpatient dental treatment. Mays, 5 Vet. App. at 306.

As noted above, compensable service connection for loss of teeth can only be granted where there is loss of substance of body of maxilla or mandible. See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015). In this case, there is no evidence of loss of substance of body of maxilla or mandible. However, the Board will consider whether the Veteran is entitled to noncompensable service connection for the sole purposes of receiving VA outpatient treatment.

In this regard, the Board has reviewed all service treatment records, all VA treatment records, and the December 2010 VA examination report. These records do not include any opinion linking the Veteran's current missing teeth to service, to include the Veteran's report that his dental problems are due to being hit with a fork lift truck. The VA examination did not find any etiological connection between the Veteran's service and any existing dental problem.

The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the cause of his dental problems years after he alleges that his teeth were subject to an external trauma falls outside the realm of common knowledge of a lay person. 

In this case, the service dental and medical records show that the Veteran had teeth numbers 1 and 17 missing at the time of entry into service. Hence, service connection is not warranted for either of these teeth. These records indicate that tooth number 15 or 16 may have been missing at the time of his separation from service, but a report of his dental treatment in August 1962 does not indicate the loss of either tooth. Nor do these records show that either tooth was extracted in service or injured by trauma while the Veteran was in service. Additionally, tooth number 16 is a 3rd molar that is not a dental condition for VA purposes. 38 C.F.R. § 3.381 (2015). Under the circumstances, the preponderance of the evidence is against granting service connection for either tooth number 15 or 16. 

The service dental and medical records do not show the loss of any other teeth except for tooth # 9 or any other dental condition that qualifies for service connection for VA purposes. Moreover, the Veteran's April 1976 Report of Medical History denied the existence of any severe dental problems at any time. There exists, therefore, no basis for the application of the benefit-of-the-doubt doctrine in his favor. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran only has one service-connected disability - bilateral hearing loss - and it is rated as zero percent disabling. Therefore, service connection cannot be granted for missing teeth solely for the purpose of establishing eligibility for outpatient dental treatment on the basis that the Veteran is totally disabled due to a service-connected disability.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that there is a nexus between a current diagnosis of loss of front teeth and service. The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy. See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"). Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.


ORDER

Entitlement to service connection for loss of front teeth for treatment purposes is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


